DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-20 are pending and examined herein per Applicant’s 02/23/2021 amendment submission.  Claims 1, 17, and 20 are amended. No claims are newly added or canceled.

Response to Arguments
Applicant's arguments filed with respect to the 35 USC 101 rejection of the previous Office action have been fully considered but they are not persuasive. Applicant argues, the claimed way of generating the flexibility scores provides an improvement in the functioning of a computer by reducing the processing requirements of the computer as compared to conventional methods.  Remarks p. 14.
Respectfully, the Office disagrees with Applicant’s assertion.  While, Applicant’s disclosure does express state, “to reduce the on-demand processing required when a calendar is retrieved, flexibility scores may be calculated by one or more machine-learning models and stored for later retrieval”. (Spec [41])  However it is not clear from the specification how or why using the machine learning model reduces the processing requirements.  The system still runs the calculations for use with decision/analysis process.

The improvement is to a human labor intensive process rather than to the system.  This is akin to scheduling the event is 10 presses of the keys versus 20 presses.  The claim that the invention improves the system by reducing the processing requirements without disclosing the how/why is a mysterious black-box assertion.  The Office without more cannot view the disclosure or the claims to improve the system.
For all the reasons given above the Office maintains the rejection of the previous Office action as update below.
Applicant’s arguments, filed with respect to the 35 USC 102/103 rejections of the previous Office action have been fully considered and are persuasive.  These rejections have been withdrawn. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea (i.e. organizing human activity using mathematical concepts) without practical application or significantly more when the elements are considered individually and as an ordered combination. 
Step 1: Is the claimed invention to a process, machine, manufacture or composition of matter? 
Yes, the claims fall within at least one of the four categories of patent eligible subject. Claims 1-16 are to a method (process); claims 17-19 are to a system (machine); and claim 20 is to a storage medium (manufacture of matter).
Step 2A, prong 1:  Does the claim recite an abstract idea, law or nature, or natural phenomenon?
Yes, the claims are found to recite an abstract idea.  Specifically the abstract idea of organizing human activity using a mental process.  Where organizing human activity is defined as fundamental economic principles or practices, commercial or legal interactions, and managing personal behavior, relationships or interactions between people. The number of people involved in the activity is not dispositive as to whether a claim limitation falls within category, as certain activity between a person and a computer may also fall within this abstract category, see October 2019: Subject Matter Eligibility at p. 4-5. Where a mathematical concepts is defined as mathematical relationships, mathematical formulas or equations, and mathematical calculations.  It is October 2019: Subject Matter Eligibility at p. 3-4.
Claim 1 (as a representative claim) recites the following, where the limitations found to contain elements of the abstract idea are in bold italics:
1. (Currently Amended) A computer-implemented method for scheduling a new calendar event, the method comprising:
receiving a set of conditions for the new calendar event, wherein the set of conditions includes a desired time period and a first invitee;
retrieving a first calendar of the first invitee, wherein the first calendar comprises a first existing calendar event during a first time period that at least partially overlaps the desired time period;
generating a first flexibility score for the first existing calendar event in the first calendar of the first invitee, 
wherein the first flexibility score represents a probability that the first existing calendar event will be rescheduled to an alternative time period that does not overlap the desired time period, 
wherein the first flexibility score is generated using a machine learning model associated with factors of the first existing calendar event in the first calendar;
wherein the machine-learning model generates the first flexibility score by:
generating weighted interim scores comprising a respective interim weighted score for each of  the factors of the first existing calendar event, and 
aggregating the weighted interim score to provide the first flexibility score;
based on the first flexibility score, scheduling the new calendar event during the desired time period, 
wherein the desired time period at least partially overlaps the first time period; and
sending an event request to the first invitee for the new calendar event during the desired time period.


Step 2A, prong 2: Does the claim recite additional elements that integrate the judicial exception into a practical application?
No, the claimed invention does not recited additional elements that integrate the abstract idea into a practical application.  Where a practical application is described as integrating the abstract idea by applying it, relying on it, or using the abstract idea in a manner that imposes a meaningful limit on it such that the claim is more than a drafting effort designed to monopolize it, see October 2019: Subject Matter Eligibility at p. 11.

Where 2106.05(g) MPEP states, “’extra-solution activity’ can be understood as activities incidental to the primary process or product that are merely a nominal or tangential addition to the claim. Extra-solution activity includes both pre-solution and post-solution activity. An example of pre-solution activity is a step of gathering data for use in a claimed process, e.g., a step of obtaining information about credit card transactions, which is recited as part of a claimed process of analyzing and manipulating the gathered information by a series of steps in order to detect whether the transactions were fraudulent. An example of post-solution activity is an element that is not integrated into the claim as a whole, e.g., a printer that is used to output a report of fraudulent transactions, which is recited in a claim to a computer programmed to analyze and manipulate information about credit card transactions in order to detect whether the transactions were fraudulent.”
Where the receiving and retrieving steps of the method are forms of data gathering – pre-solution activity.  Where the sending step is a found to be an outputting step ancillary to the abstract steps of analyzing the gathered data – post-solution activity.  
Step 2B: Does the claim recite additional elements that amount to significantly more than the abstract idea?

Further MPEP 2106.05(d)(II) provides a non-exhaustive list of elements the courts have found to be well-understood, routine, and conventional.  Receiving or transmitting data over a network, e.g. see Intellectual Ventures v. Symantec. Performing repetitive calculations, e.g. see Parker v. Flook, and/or Bancorp Services v. Sun Life. Electronic recordkeeping, e.g. see Alice Corp v. CLS Bank. Storing and retrieving information in memory, e.g. see Versata Dev. Group, Inc. v. SAP Am., Inc.   Electronically scanning or extracting data from a physical document, e.g. see Content Extraction and Transmission, LLC v. Wells Fargo Bank. A web browser’s back and forward button functionality, e.g. see Internet Patent Corp. v. Active Network, Inc. Recording a customer’s order, e.g. see Apple, Inc. v. Ameranth. Presenting offers and gathering statistics, e.g. see OIP Techs. v. Amazon, Inc. Determining an estimated outcome and setting a price, e.g. see OIP Techs. v. Amazon, Inc.  The Office finds that 
The other independent claims recite similar limitations and are rejected for the same reasoning given above.  
The dependent claims do not further limit the claimed invention in such a way as to direct the claimed invention to statutory subject matter.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kagan et al (US 2015/0356516) teaches based on the analysis, the server 130 is configured to determine a time slot score that would indicate the probability that the respective time slot will be acceptable by all participants.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FOLASHADE ANDERSON whose telephone number is (571)270-3331.  The examiner can normally be reached on Monday to Friday 9:00 A.M. to 3:00 P.M. CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on (571) 272-6045.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 




/FOLASHADE ANDERSON/Examiner, Art Unit 3623